  Exhibit 10.2

STOCK AGREEMENT
 
WHEREAS, the Executive is employed by the Company as Chief Financial Officer
(“CFO”) of the Company and its subsidiaries (“Subsidiaries”), and has performed
duties of his employment in a capable and efficient manner, resulting in
substantial benefit to the Company; and
 
WHEREAS, the Company desires to modify and extend the Stock Agreement dated
April 13, 2017 (Original Agreement), of the Executive, and Executive is desirous
of committing himself to continued service to the Company on the terms herein
provided. The terms herein supersede and replace the terms of the Original
Agreement.
 
WHEREAS, The Board of Directors has previously awarded 1,250,000 shares of the
Company’s common stock (the “stock”), subject to certain milestones and
forfeiture clauses to the Executive.
 
The Board of Directors acknowledges that the Original Agreement Milestone 1 and
Milestone 2 were successfully achieved, and in an effort to incentivize the
employee, has modified and extended Milestone 3 and 4 as set forth below to the
following terms:
 
3. $80 Million Market Cap
When the company obtains a $80 Million average market cap for any 5 consecutive
days, the employee will retain 25% of the stock (312,500 shares). If not obtain
within 18 months of the date of this agreement, 25% of the stock will be
forfeited by the employee.
 
4. Up-list to NASDAQ or NYSE
The date the Company up-list to NASDAQ or NYSE, the employee will retain 25% of
the stock (312,500 shares). If not obtain within 18 months of the date of this
agreement, 25% of the stock will be forfeited by the employee.
 
 
ACCEPTED AND AGREED TO:
 
John Busshaus
 
By: /s/ John Busshaus                         

Name: John Busshaus
 
 
 
Liberated Syndication Inc.
 
By: /s/ John G. Smith                          
Name: John G. Smith
Title: Board Member and Chair of Compensation Committee
 
